74 So. 3d 567 (2011)
Courtney WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3959.
District Court of Appeal of Florida, Fourth District.
November 16, 2011.
Courtney Wright, Bonifay, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed without prejudice for appellant to file, within sixty days of this opinion, an amended 3.850 motion if he can allege in good faith that he would not have entered the plea if he had known that his plea constitutes an admission of actual possession of a firearm and that the mandatory minimum applies only to actual possession.
MAY, C.J., DAMOORGIAN and LEVINE, JJ., concur.